Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 1-7 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/27/2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 9,122,968. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a information card core comprising a thermoplastic layer, a crosslinkable polymer, a inlay layer and a first circuit wherein the crosslinked polymer composition is disposed into a cavity and is in contact with the thermoplastic layer and the inlay layer, which is taken to meet the limitation stacked.  All the elements of the application claims are found in patent claims 1-27 (as the application claims fully encompasses patent claims 1-27).  The difference between the application claims and the patent claims lies in the fact that the patent claim includes many more elements and is thus much more specific, i.e. specific crosslinkable polymer composition.  Thus, the invention of claims 1-27 of the patent is in effect a “species” of the “generic” invention of the application claims 8-14.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 8-14 are anticipated by claims 1-27 of the patent, they are not patentably distinct. 

Claims 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9,688,850. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a information card core comprising a thermoplastic layer, a crosslinkable polymer, a inlay layer and a first circuit wherein the crosslinked polymer composition is disposed into a cavity and is in contact with the thermoplastic layer and the inlay layer, which is taken to meet the limitation stacked.  All the elements of the application claims are found in patent claims 1-25 (as the application claims fully encompasses patent claims 1-25).  The difference between the application claims and the patent claims lies in the fact that the patent claim includes many more elements and is thus much more specific, i.e. specific crosslinkable polymer composition.  Thus, the invention of claims 1-25 of the patent is in effect a “species” of the “generic” invention of the application claims 8-14.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 8-14 are anticipated by claims 1-25 of the patent, they are not patentably distinct. 
Claims 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,255,539. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a information card core comprising a thermoplastic layer, a crosslinkable polymer, a inlay layer and a first circuit wherein the crosslinked polymer composition is disposed into a cavity and is in contact with the thermoplastic layer and the inlay layer, which is taken to meet the limitation stacked.  All the elements of the application claims are found in patent claims 1-19 (as the application claims fully encompasses patent claims 1-19).  The difference between the application claims and the patent claims lies in the fact that the patent claim includes many more elements and is thus much more specific, i.e. specific crosslinkable polymer composition.  Thus, the invention of claims 1-19 of the patent is in effect a “species” of the “generic” invention of the application claims 8-14.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 8-14 are anticipated by claims 1-19 of the patent, they are not patentably distinct. 

Claims 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 11,170,281. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a information card core comprising a thermoplastic layer, a crosslinkable polymer, a inlay layer and a first circuit wherein the crosslinked polymer composition is disposed into a cavity and is in contact with the thermoplastic layer defining a plurality of cavities and a plurality of inlay layer, which is taken to meet the limitation stacked.  All the elements of the application claims are found in patent claims 1-26 (as the application claims fully encompasses patent claims 1-26).  The difference between the application claims and the patent claims lies in the fact that the patent claim includes many more elements and is thus much more specific, i.e. more layers of the same core.  Thus, the invention of claims 1-26 of the patent is in effect a “species” of the “generic” invention of the application claims 8-14.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 8-14 are anticipated by claims 1-26 of the patent, they are not patentably distinct. 

Claims 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,392,502. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a information card core comprising a thermoplastic layer, a crosslinkable polymer, a inlay layer and a first circuit wherein the crosslinked polymer composition is disposed into a cavity and is in contact with the thermoplastic layer defining a plurality of cavities and a plurality of inlay layer, which is taken to meet the limitation stacked.  All the elements of the application claims are found in patent claims 1-19 (as the application claims fully encompasses patent claims 1-19).  The difference between the application claims and the patent claims lies in the fact that the patent claim includes many more elements and is thus much more specific, i.e. more layers of the same core.  Thus, the invention of claims 1-19 of the patent is in effect a “species” of the “generic” invention of the application claims 8-14.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 8-14 are anticipated by claims 1-19 of the patent, they are not patentably distinct. 

Claims 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,127,489. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a information card core comprising a thermoplastic layer, a crosslinkable polymer, a inlay layer and a first circuit wherein the crosslinked polymer composition is disposed into a cavity and is in contact with the thermoplastic layer defining a plurality of cavities and a plurality of inlay layer, which is taken to meet the limitation stacked.  All the elements of the application claims are found in patent claims 1-20 (as the application claims fully encompasses patent claims 1-20).  The difference between the application claims and the patent claims lies in the fact that the patent claim includes many more elements and is thus much more specific, i.e. more layers of the same core.  Thus, the invention of claims 1-20 of the patent is in effect a “species” of the “generic” invention of the application claims 8-14.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 8-14 are anticipated by claims 1-20 of the patent, they are not patentably distinct. 


Claims 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,439,334. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a information card core comprising a thermoplastic layer, a crosslinkable polymer, a inlay layer and a first circuit wherein the crosslinked polymer composition is disposed into a cavity and is in contact with the thermoplastic layer and the inlay layer, which is taken to meet the limitation stacked.  All the elements of the application claims are found in patent claims 1-19 (as the application claims fully encompasses patent claims 1-19).  The difference between the application claims and the patent claims lies in the fact that the patent claim includes many more elements and is thus much more specific, i.e. specific crosslinkable polymer composition.  Thus, the invention of claims 1-19 of the patent is in effect a “species” of the “generic” invention of the application claims 8-14.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 8-14 are anticipated by claims 1-19 of the patent, they are not patentably distinct. 

***The set of claims in the present application and the set of claims in the above patents/applications cover various patentably indistinct combinations of essentially the same limitations and thus are patentably indistinct subject matter.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/             Primary Examiner, Art Unit 1763